Citation Nr: 1212303	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a rating in excess of 20 percent for residuals of a right shoulder strain, status-post distal clavicle resection (major) (right shoulder disability).

3.  Entitlement to a rating in excess of 10 percent for residuals of a left ankle strain (left ankle disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from June 1989 to June 1993 that was under honorable conditions.  He also had military service from June 29, 1993 through April 25, 1996, that was under conditions other than honorable and not recognized for VA benefits purposes.  See Administrative Decision dated April 7, 2003.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A September 2007 rating decision increased the evaluation assigned for the Veteran's service-connected right shoulder disability from 10 to 20 percent and denied a rating in excess of 10 percent for his left ankle disability.  

A May 2010 rating decision denied the Veteran's request for a three month extension of temporary total disability compensation benefits for treatment of his service-connected right shoulder disability beyond April 2010, to which he submitted a timely notice of disagreement.  However, a July 2010 rating decision extended those benefits from December 2009 to June 2010 that represents a full grant of the benefits sought by him as to this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD and sleep apnea.  In January 2011, the Veteran, sitting at the RO, testified during a hearing conducted via video conference with the undersigned Veterans Law Judge regarding his claims for service connection for PTSD and sleep apnea.  A transcript of the hearing is of record.  A review of the Veteran's Virtual VA electronic file indicates that the RO issued a statement of the case (SOC) in these matters in August 2010.  However, neither the SOC nor the Veteran's substantive appeal is of record.  These documents, and any temporary claims file in the Veteran's case, should be associated with his claims file.  If a perfected appeal has been filed regarding these matters, they should be certified to the Board.  

The Veteran seeks increased ratings for his service-connected right shoulder and left ankle disabilities.

A review of the Veterans Virtual VA electronic records folder suggests that pertinent medical evidence was reviewed by the RO but is not yet available for appellate review.  Specifically, a February 2010 rating decision awarded the Veteran a temporary total disability evaluation based on surgical or other treatment necessitating convalescence, from December 2009 to April 2010, for his right shoulder disability based a "temporary claims file containing essential elements".  As noted, the temporary claims file must be associated with the Veteran's claims file.

The RO reviewed private medical records from Robert D. Swift, D.O., dated from September 2007 to December 2009, a December 2009 operative report from Tennessee Sports Medicine Surgery Center, and VA medical records dated from July 2009 to January 2010.  

Further, the May 2010 rating decision, that denied the Veteran's request for a three month extension of his temporary total benefits, noted review of medical records from the VA medical center (VAMC) Nashville/Murfreesboro, dated from February to May 2010.  The July 2010 rating decision, that granted a three month extension of his temporary total compensation benefits, based that determination on a review of Authorizations for Outpatient Physical Therapy from the VAMC in Murfreesboro, dated from April to June 2010, a May 18, 2010 Evaluation Report from Select Physical Therapy, and records dated on May 18 and 25, 2010 from Tennessee Sports Medicine and Orthopedics.  

Additionally, a November 2011 rating decision granted service connection for a left knee disability as due to the Veteran's service-connected left ankle strain and noted review of an October 1, 2011 VA examination report.  

However, none of the private and VA medical records reviewed by the RO are available for Board review.  Thus, there appear to be some pertinent VA (and non-VA) medical records and a VA examination report that may affect the disposition of the instant claims that are not yet associated with the claim file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)

Further, in this case, the Veteran last underwent a VA orthopedic examination for his right shoulder and left ankle disabilities in August 2007, almost five years ago.  In February 2009, the Veteran complained of his right hand going cold and getting pale.  In light of the recent RO rating decisions regarding the Veteran's right shoulder disability and report of arthroscopic surgery in December 2009, and in the interest of due process and fairness, the Board is of the opinion that he should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected right shoulder and left ankle disabilities.  See e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Veteran's Virtual VA records file also includes a July 12, 2010 letter from the RO indicating receipt of his notice of disagreement with a June 2010 rating decision that denied service connection for a back disorder.  Hence, the Board must remand this matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain: (a) the August 2010 SOC regarding the Veteran's claims for service connection for PTSD and sleep apnea; (b) his substantive appeal regarding these claims; (c) and any temporary claims file, and associate these records with the Veteran's claims file.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.  If appropriate, these matters should be certified for appellate review.  

2. Issue a statement of the case regarding the matter of entitlement to service connection for a back/lumbar spine disorder.  If, and only if, the appellant timely perfects an appeal, should this claim should be returned to the Board. 

3. The RO/AMC should associate with the claims file: (a) all medical records regarding the Veteran's treatment for his right shoulder disability, to include private medical records from Tennessee Sports Medicine and Orthopedics and Dr. Robert D. Swift, dated from September 2007 to December 2009; (b) all medical records regarding the Veteran's treatment at the VAMC Nashville/Murfreesboro, for the period from June 2009 to the present, and; (c) the October 1, 2011 VA examination report.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.  

4. Schedule the Veteran for a VA orthopedic examination, performed by a physician, to assess the current severity and all manifestations of his service-connected right shoulder strain, status-post distal clavicle resection (major), and left ankle strain.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his treatment for right shoulder arthroscopy in December 2009.  The examiner should indicate whether such review was accomplished.  All indicated tests and studies should be conducted and all clinical findings reported in detail. 

a. Based on a thorough review of the claims file, and examination findings, the examiner should describe the symptoms of the right shoulder strain, status post distal clavicle resection and left ankle strain. 

b. The examiner should also specify any limitation of motion of the left ankle and right shoulder due to service-connected disability, including whether there is limitation of the right arm motion to midway between the side and shoulder level, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination due to either the right shoulder or left ankle.  This determination should be expressed in terms of degrees of additional limited motion.  The examiner should also comment on whether there is instability and, if so, whether it is slight, moderate or severe.

c. The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) of either the right shoulder or left ankle, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare- ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare- ups in terms of the degree of additional range of motion loss of the right shoulder and left ankle.

d. With regard to any neurological disability resulting from the service-connected right shoulder disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability, if any.  The rationale for all opinions expressed must also be provided.

5. Thereafter, the RO/AMC should review the expanded record and readjudicate the claims on appeal.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


